DETAILED ACTION
Claims 1-3, 7, 9-13 and 20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 10, 2021 has been entered and considered by the examiner. By the amendment, claims 1 and 13 are amended. Claims 4-6, 8 and 14-19 are cancelled.


Response to Arguments
4.         Following Applicants arguments to 35 USC 101 rejection is maintained with a detailed analysis and explanation below.

Response to 35 USC 101 arguments
5.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Regarding applicant’s arguments on page 8-9
First, Applicants respectfully submit that the pending claims are not directed towards a mental process, as they are not practically performed in the human mind. The 2019 PEG provides many examples of claims that are pot practically performed in the human mind. For example. Claim 2 of Example 37 in the 2019 PEG was found to not recite an abstract idea as the claim elements could “not [be] practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage”. Similarly, the claim in Example 38 of the 2019 PEG was found to “not recite a mental 
Additionally, in the October Update to the 2019 PEG, the Office clarified that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform claim limitations”. See October 2019 Patent Eligibility Guidance Update issued October 17, 2019 (herein “October Update”) Page 7. As an example of a claim that did not recite a mental process because it could not practically be performed in the human mind, the October Update referred to Research Corp. Techs, vs. Microsoft Corp., where the court found that a claim to a method for rendering a halftone image of a digital image by comparing the digital image against a blue noise mask could not be practically performed in the human mind.
Applicants respectfully submit that the pending claims are similar to those of Research Corp. Techs, vs. Microsoft Corp. and are not practically performed in the human mind. For example, the pending claims require simulating paleo-flow with a simulation model that comprises determining intercellular bedload fluxes and intercellular hydrodynamic fluxes at cell interfaces of a subsurface model. Thus, similar to Research Corp Techs, vs. Microsoft Corp., the pending claims require the manipulation of a computer data structure (i.e., paleo-flow data) to create a modified version of the data structure (i.e., paleo-flow simulations and grain size distributions). As such. Applicants respectfully submit that the pending claims are not practically performed in the human mind and are not directed towards a mental process.

Examiner response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper. For example, simulating paleo-flow data to predict the distribution of the two or more grain sizes do not recite additional elements to the judicial exception. Unlike the claims in Research Corp Techs, vs. Microsoft Corp that solved the improvement computer technology for data structure, the instant application describe nothing more than a basic simulation model 

Applicant arguments page 9-10
Second, Applicants submit that the pending claims are not directed towards a method of organizing human activity, such as a fundamental economic principle, a legal interaction, or a method for managing personal behavior or relationships between people.

Thirdly, Applicants submit that the pending claims are not directed towards a mathematical concept, in and of itself. That is. Applicants respectfully submit that the pending claims provide specific rules and features for interpreting paleo-flow data and determining bedload fluxes, hydrodynamic fluxes, and grain size distribution. As such, Applicants submit that the pending claims are analogous to those in McRO where the Federal Circuit found that that “by incorporating the specific features of the [abstract idea] rules as claim limitations, [that] claim 1 [was] limited to a specific process for automatically animating characters using particular information and techniques” and as such that the claims in McRO were not directed to ineligible subject matter. See McRO, Inc. v. Bandai Namco Games Am., Inc., 37 F.3d 1299, 1309-1311, 1313-1316 (Fed. Cir. 2016). Thus, even though a computer was used in McRO to recognize phonemes within speech, break the speech up into phonemes and surrounding phonemes, and determine or look-up facial movements appropriate to animate a face based on each phoneme and surrounding phoneme, the Court found that the computer was used to perform a distinct process to automate a task previously performed by humans. As such, the claims in McRO were found to not be directed to an abstract idea. Similarly in the present application, the method comprises specific rules and features (e.g., performing a process-based characterization of non-matrix attributes, creating a conceptual framework, and assigning non-matrix attributes to the conceptual framework) which are then used to determine non-matrix effective properties of a subsurface region. In such a manner. Applicants submit that the pending claims are similar to McRO in that they perform a distinct process to complete a task in a 

Examiner response
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Unlike the claims in McRO, Inc. v. Bandai Namco Games Am., Inc., 37 F.3d 1299, that solved the improvement computer technology, the instant application describe nothing more than a basic simulation model performing some mathematical calculation. Features for interpreting paleo-flow data and determining bedload fluxes, hydrodynamic fluxes, and grain size distribution are part of the abstract idea that covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. In addition, the above steps also covers Mathematical Concepts such as calculating and computing… and therefore falls within the “Mathematical Concepts” grouping of abstract ideas. Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth in the specification are to using generic computers which is well known in the computer technological arts. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept such as 
Even though the applicant compares the instant application with the other application, the instant claim do not contain any additional elements that provide meaningful limitations such that the improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.


Response to 35 USC 103 arguments
6.        Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but are not persuasive. 
Regarding applicant’s arguments on page 10-11
While both Sun655 and Sun725 describe various methods for modeling sedimentary deposits. Applicants submit that neither reference alone or in combination disclose or suggest the specifically claimed method of the present invention. That is while Sun655 describes a method for predicting fluid flow due to erosion and deposition due to gravitational forces where variations in bed topography are taken into account when calculating flux and Sun725 describes methods for simulating sedimentary deposits using a two-dimensional time-dependent map that calculates net sediment deposit at a location, the references do not disclose or suggest a method for enhancing hydrocarbon operations that simulating paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces, wherein simulating comprises: determining intercellular bedload fluxes for each of the two or more grain sizes, wherein determining the intercellular bedload fluxes comprises determining one or more initial conditions for each of the respective cell interfaces, computing one or more wave speeds for each of the two or more grain sizes, computing a bed elevation, and computing a bedload flux at the respective cell interfaces for each of the two or more grain sizes; and determining intercellular hydrodynamic fluxes for each grain size, wherein determining the intercellular hydrodynamic fluxes comprises computing hydrodynamic -wave speeds for 
The present invention provides enhancements in determining the grain size distribution in a subsurface region. See e.g.. Paragraphs [0046] and [0049] of the present application. For example, the present invention allows for determining distributions that satisfy water-at-rest property and no-sediment transport property while minimizing numerical distribution by first computing intercellular bedload fluxes for each grain size and then determining the hydrodynamic variables with coupled wave speeds and average properties in the bed. Applicants respectfully submit that such a method is not disclosed or suggested by Sun655 and Sun725. For at least the foregoing reasons. Applicants submit that the pending claims are not obvious in view of the cited references. Withdrawal of the rejections is respectfully requested.

Examiner response
Applicant has not clearly mentioned why the previous cited paragraph of Sun1 and Sun2 do not teach the above limitations. Examiner cited the previous para 20-21 of the Sun1 to teach the limitation “calculating bedload flux at each of the respective cell interfaces for each of the two or more grain sizes”. (See para 20-21- Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells. Hydrocarbons may be extracted based on the outputted characteristics of the subsurface region. Outputting the predicted characteristics (grain size) of the subsurface region may include displaying the predicted characteristics. See equation 1. See also para 95- At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. See also equation 18 and para 78) 
computing one or more wave speeds for each of the two or more grain sizes; and calculating bedload fluxes for each of the respective cell interfaces for each of the two or more grain sizes. (See para 84-85- the HLL solver obtains an approximate solution for the inter-cell numerical flux directly by assuming a particular wave configuration for the solution and calculating the wave speed)

    PNG
    media_image1.png
    311
    509
    media_image1.png
    Greyscale
                                     

Examiner note: Sun1 teaches the flux between the two cells in subsurface region. The subsurface region is associated with two or more grain size distribution.  Bed topography of a subsurface region is obtained.  The bed topography is defined by a plurality of cells. Each cell contain a type (or size) of sediment. 

And Sun2 teaches computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. (see para 54-some extrapolation and averaging of either flow variables, or sediment erosion or deposition rate are typically useful in the calculation of elevation changes on cell vertices, which could cause numerical diffusion for the bed topography. see para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable. The values of the conservative variables in each cell are then updated, and the new values for the flow parameters in each cell are obtained from these newly updated conservative variables.)
Examiner note: Examiner consider the flux parameters are the hydrodynamic variables and the fluxes across that cell face for each hydrodynamic variables are called hydrodynamic flux.

Claim Rejections - 35 USC §101
7.              35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-3, 7, 9-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-3, 7 and 9-12 is directed to method or process which falls into one of the statutory categories of invention.
Claims: 13 and 20 are directed to system or machine that falls into one of the statutory categories of invention.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
identifying one or more surfaces from the plurality of surfaces within the subsurface model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
determining a simulation model to represent the identified one or more surfaces; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process or this is the mathematical concepts since the simulation model can be made up with the mathematical equations) 
determining two or more grain sizes to be modeled in the simulation model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
simulating paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. In addition, it also encompasses mathematical concepts since the simulation model can be made up with the mathematical equations) 
wherein the simulating comprises: 
determining intercellular bedload fluxes for each of the two or more grain sizes, wherein determining the intercellular bedload fluxes comprises: 
determining one or more initial conditions for each of the respective cell interfaces; calculating bedload flux at each of the respective cell interfaces for each of the two or more grain sizes; computing one or more wave speeds for each of the two or more grain sizes; computing a bed elevation; and calculating bedload fluxes for each of the respective cell interfaces for each of the two or more grain sizes. (Examiner found the above steps involves mathematical calculation and can be performed using mental notes for determining the intercellular bedload fluxes. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.)Also, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)

determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. (Can be performed using mental arithmetic notes. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.) 

outputting the grain size distribution in the one or more surfaces from the simulation; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recites additional elements of  obtaining a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtaining paleo-flow data associated with the identified one or more surfaces. The subsurface model is the collection of data. Thus, the above claim limitation is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. The recitation of hydrocarbon operations for a subsurface region does not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The claim recites additional elements of obtaining a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtaining paleo-flow data associated with the identified one or more surfaces. The subsurface model is the collection of data. Thus, the above claim limitation is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. In addition, the courts have found limitations directed to obtaining information, recited at a high level of generality, to be well-understood, routine, and conventional or as insignificant extra-solution activity. See MPEP 2106.05(d)(II), "electronic record keeping," and "storing and retrieving information in memory." A method for enhancing hydrocarbon operations for a subsurface region did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use. Thus, claim 1 is not patent eligible.

Claim 2 further recites wherein the paleo-flow data comprises bathymetry data. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites wherein the paleo-flow data comprises flow conditions at an inlet associated with the identified one or more surfaces. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 7 and 17 further recites wherein the simulating paleo-flow with the simulation model further comprises: calculating hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 7 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 and 17 are not patent eligible.

Claim 9 and 19 further recites wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables at the respective cell interfaces. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.   Claim 9 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to 

Claim 10 recites simulating fluid flow within the subsurface model based on the outputted grain size distributions in the one or more surfaces. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 11 recites causing a well to be drilled based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. This additional elements limitations did not meaningfully limit the abstract idea because this amounts to adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

 Claim 12 recites performing a hydrocarbon operation based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. This additional elements limitations did not meaningfully limit the abstract idea because this amounts to adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Claim 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Regarding claim 13
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 13 recites:
identify one or more surfaces from the plurality of surfaces within the subsurface model;
determine a simulation model to represent the identified one or more surfaces; 
determine two or more grain sizes to be modeled in the simulation model; 
determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;
simulate paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces, wherein the simulating comprises: 
determining intercellular bedload fluxes for each of the two or more grain sizes, wherein determining the intercellular bedload fluxes comprises: 
determining one or more initial conditions for each of the respective cell interfaces; calculating bedload flux at each of the respective cell interfaces for each of the two or more grain sizes; computing one or more wave speeds for each of the two or more grain sizes; computing a bed elevation; and calculating bedload fluxes for each of the respective cell interfaces for each of the two or more grain sizes. (
determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. 
outputting the grain size distribution in the one or more surfaces from the simulation; 



Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. In addition, it also encompasses mathematical concepts since the simulation model can be made up with the mathematical equations. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical equations, then it falls within the “Mental Process” or “Mathematical concepts” grouping of abstract ideas. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recites additional elements of 
a processor;(generic computer component)
an input device in communication with the processor; (generic computer component)
memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, are configured to: (generic computer component)
to receive input data associated with a subsurface region, obtain a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtain paleo-flow data associated with the identified one or more surfaces; (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.)
 The additional element of input device, processor and memory are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The claim recites additional elements of to receive input data associated with a subsurface region, obtain a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtain paleo-flow data associated with the identified one or more surfaces; are recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. In addition, the courts have found limitations directed to obtaining information, recited at a high level of generality, to be well-understood, routine, and conventional or as insignificant extra-solution activity. See MPEP 2106.05(d)(II), "electronic record keeping," and "storing and retrieving information in memory. The recitation hydrocarbon operations for a subsurface region does not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use. The additional element of input device, processor and memory are generic computer components and amount to no more than using generic 

Claim 20 further recites wherein the set of instructions, when executed by the processor, are configured to display a notification for a location to drill a well based on the outputted grain size distribution. This claimed limitation is described as a concept that is performed in the human mind and is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment). Claim 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 13.


Claim Rejections - 35 USC § 103
9.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art .

11.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


12.           Claims 1-3, 7, 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Sun et al. (PUB NO: US 20150227655 A1), hereinafter Sun1 in view of Sun et al. (PUB NO: US 20070219725 A1), hereinafter Sun2.


Regarding claim 1
Sun1 teaches a method for enhancing hydrocarbon operations for a subsurface region comprising (see para 20-A method of enhancing a geologic model of a subsurface region is provided): 
obtaining a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces; (see para 20-A method of enhancing a geologic model of a subsurface region is provided. The method includes obtaining an initial bed topography of the subsurface region. The bed topography is defined by a plurality of cells. The bed topography is reconstructed to produce a spatially continuous surface. Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells. See fig 1-2 for the plurality of surface for the respective cells)

identifying one or more surfaces from the plurality of surfaces within the subsurface model; (see para 59-60-The bed topography 202 includes two cells that have been reconstructed. In particular, the bed topography 202 shows a reconstructed first cell 208', which corresponds to the first cell 208 of the unstructured grid 206, and a reconstructed third cell 212', which corresponds to the third cell 212 of the unstructured grid 206. The surfaces defined by triangles χ1eAmBm, .χ1eBmCm, χ1eCmDm, χ1eDmEm, and χ1eEmAm are the reconstructed surfaces for the first reconstructed cell 208'. The surfaces defined by triangles χ3eCmBm, χ3eBmHm, χ3eHmIm, χ3eImJm and χ3eJmCm are the reconstructed surfaces for the third reconstructed cell 212')

Examiner note: See fig 2 is the plurality of surfaces for the respective cells and the reconstructed surfaces are the identified surfaces of the plurality of the surfaces within the sub surface model. 

determining two or more grain sizes to be modeled in the simulation model; (see para 21-The predicted characteristics of the subsurface region may include at least one of sediment grain size 
        
    PNG
    media_image2.png
    149
    445
    media_image2.png
    Greyscale
          

simulating paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; (see para 94-95 and fig5-6- The conservative variables stored at block 502 may be updated and primary variables computed, as shown at block 514. Based on the updated variables, fluid flow parameters such as erosion and deposition may be predicted, as shown at block 516. At block 602 the method receives such predictions as are made at block 516 of FIG. 5. At block 604 the predictions are input into a geologic model.  At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region.)

Examiner note: Examiner consider the input at block 602 represents the simulated paleo-flow data which was obtained from reference Sun2. The simulated paleo-flow data is inputted at block 602 of Sun1 reference.

wherein simulating comprises: 
determining intercellular bedload fluxes for each of the two or more grain sizes, wherein determining the intercellular bedload fluxes comprises: 
calculating bedload fluxes for each of the respective cell interfaces for each of the two or more grain sizes. (See para 20-21- Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells. Hydrocarbons may be extracted based on the outputted characteristics of the subsurface region. Outputting the predicted characteristics (grain size) of the subsurface region may include displaying the predicted characteristics. See equation 1. See also para 95- At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. See also equation 18 and para 78) 
computing one or more wave speeds for each of the two or more grain sizes; computing a bed elevation; and calculating bedload fluxes for each of the respective cell interfaces for each of the two or more grain sizes. (See para 66-70 equation 4-8 for bed surface elevation and see also para 84-85- the HLL solver obtains an approximate solution for the inter-cell numerical flux directly by assuming a particular wave configuration for the solution and calculating the wave speed)

    PNG
    media_image1.png
    311
    509
    media_image1.png
    Greyscale
                                     
Examiner note: Sun1 teaches the flux between the two cells in subsurface region. The subsurface region is associated with two or more grain size distribution.  Bed topography of a subsurface region is obtained.  The bed topography is defined by a plurality of cells. Each cell contain a type (or size) of sediment. 





and
outputting the grain size distribution in the one or more surfaces from the simulation.(see para 95 and fig6-At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted.)

However, Sun1 does not explicitly teach
obtaining paleo-flow data associated with the identified one or more surfaces;
determining a simulation model to represent the identified one or more surfaces; and 
determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;
determining one or more initial conditions for each of the respective cell interfaces;
determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. 

In the related field of invention, Sun2 teaches
obtaining paleo-flow data associated with the identified one or more surfaces; (see para 96 and fig 5-Step 502 involves determining the location of the inlet of the flow that deposited the sediments above the bottom surface. This is typically accomplished based on the interpreted paleo flow direction determined by a seismic interpreter according to methods familiar to persons of ordinary skill in the art.)
Examiner note: According to the para 83 of the specification it says “the obtaining of paleo-flow data may include identifying the location of the inlet”. Thus, the examiner consider the data related to the location of the inlet of the flow corresponds to the paleo-flow data.

determining a simulation model to represent the identified one or more surfaces; (see para 94-94-FIG. 5, is a method for simulating the formation of sedimentary systems [corresponds to the simulation modeling system. Step 501 involves determining the topography of the surface underlying the simulation region. In one embodiment this is typically accomplished by identifying a stratigraphic surface in a three-dimensional seismic data volume.)

Examiner note: Examiner consider fig 5 is a modeling system and step 501 is the simulation step (or model) that represents the topography to the identified surface in the modeling system. 

determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;(see para 103-Step 508. Steps 505-507 are repeated until a pre-determined stopping criterion is reached. The stopping criterion is typically either the completion of a specified number of time steps or a specified duration of simulated time. See also para 109-During the simulation, the net sedimentation in each cell is recorded at each time step, as specified in step 507 of FIG. 5. FIG. 8 shows the cross-section of the sedimentation record once the simulation completes. Iso-time lines 81 are shown in black, and the median grain-size is shown in grayscale 83. Optionally, the simulation could be repeated after altering the inlet flow properties and/or initial bottom surface until the final simulated deposit best resembles an actual deposit of interest)

determining one or more initial conditions for each of the respective cell interfaces; (see para 72-78)

    PNG
    media_image3.png
    608
    695
    media_image3.png
    Greyscale


determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. (see para 54-some extrapolation and averaging of either flow variables, or sediment erosion or deposition rate are typically useful in the calculation of elevation changes on cell vertices, which could cause numerical diffusion for the bed topography. see para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable. The values of the conservative variables in each cell are then updated, and the new values for the flow parameters in each cell are obtained from these newly updated conservative variables.)
Examiner note: Examiner consider the flux parameters are the hydrodynamic variables and the fluxes across that cell face for each hydrodynamic variables are called hydrodynamic flux.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system to predict fluid flow and optimize production of hydrocarbon resources from geologic formations as disclosed by Sun1 to include obtaining paleo-flow data associated with the identified one or more surfaces, determining a simulation model to represent the identified one or more surfaces and determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces, determining one or more initial conditions for each of the respective cell interfaces and determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model as taught by Sun2 in the system of Sun1 for simulating the formation of sedimentary systems in the field of geologic modeling and reservoir interpretation and characterization. And constructing a three-dimensional model of the structure and grain-size distribution of sedimentary rocks that may compose a subsurface hydrocarbon reservoir. (See para 02)

Regarding claim 2
Sun1 does not explicitly teach wherein the paleo-flow data comprises bathymetry data.
However, Sun2 further teaches wherein the paleo-flow data comprises bathymetry data. (see para 34-using an appropriate three-dimensional griding scheme to record the erosion and the deposition of sediment everywhere in the system, as well as the changing bathymetry of the system see para 93- If the simulated deposit does not match the geologic data, boundary conditions (including inlet flow properties and initial bottom topography) may be adjusted and the steps repeated in an iterative manner.)

Regarding claim 3
Sun1 does not explicitly teach wherein the paleo-flow data comprises flow conditions at an inlet associated with the identified one or more surfaces.
However, Sun2 further teaches wherein the paleo-flow data comprises flow conditions at an inlet associated with the identified one or more surfaces. (See para 96 and fig 5-Step 502 involves determining the location of the inlet of the flow that deposited the sediments above the bottom surface. This is typically accomplished based on the interpreted paleo flow direction determined by a seismic interpreter according to methods familiar to persons of ordinary skill in the art.)
                                
Regarding claim 7 and 17
Sun1 does not explicitly teach wherein the simulating paleo-flow with the simulation model further comprises: calculating hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables.
However, Sun2 further teaches wherein the simulating paleo-flow with the simulation model further comprises: calculating hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables. (See fig 2-3(corresponds to the fluid flow representing the hydrodynamic situation) and para 80-For computational speed, it is desirable to limit the number of grain-size bins. see para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable. The 
Examiner note: Examiner consider the flux parameters are the hydrodynamic variables and the fluxes across that cell face for each hydrodynamic variables are called hydrodynamic flux.

Regarding claim 9 and 19
Sun1 does not explicitly teach wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables at the respective cell interfaces.
However, Sun2 further teaches wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables at the respective cell interfaces. (See para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable)

Regarding claim 10
Sun1 further teaches simulating fluid flow within the subsurface model based on the outputted grain size distributions in the one or more surfaces.(see para 95-96- At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted. FIG. 7 shows a method 700 that uses predictions of fluid flow, erosion and/or deposition, and/or geologic characteristics to extract hydrocarbons from a subsurface region, which may include a 

Regarding claim 11
Sun1 further teaches causing a well to be drilled based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. (see para 95-96 and fig 6-7 - At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted. FIG. 7 shows a method 700 that uses predictions of fluid flow, erosion and/or deposition, and/or geologic characteristics to extract hydrocarbons from a subsurface region, which may include a hydrocarbon reservoir or field.)

Examiner note: Under the broadest reasonable sense, the examiner consider the hydrocarbon extraction is conducted to remove hydrocarbons from the subsurface region, which may be accomplished by drilling a well using oil drilling equipment.

Regarding claim 12
Sun1 further teaches performing a hydrocarbon operation based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. (see para 95-96 and fig 6-7 - At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted. FIG. 7 shows a method 700 that uses predictions of fluid flow, erosion and/or deposition, and/or geologic characteristics to extract hydrocarbons from a subsurface region, which may include a hydrocarbon reservoir or field. At block 702 the method receives the predictions made at block 516 and/or block 608. 

Regarding claim 13
Sun1 teaches a system for enhancing hydrocarbon operations for a subsurface region, comprising (see para 20-A method of enhancing a geologic model of a subsurface region is provided):
a processor;( See para 0097-FIG. 8 depicts a block diagram of a computing environment 800 that may implement one or more of the disclosed methods. Computing environment 800 includes a system computer 802, which may be implemented as any conventional personal computer or workstation, such as a UNIX-based workstation or any other computing clusters or supercomputers. 
an input device in communication with the processor and configured to receive input data associated with a subsurface region;(see para 97-98- The system computer 802 is in communication with disk storage devices 804, 806, and 808, each of which may be any known type of computer-readable storage media such as external hard disk storage devices that are either directly connected to the system computer or accessed using a local area network or by remote access. The input data are stored in disk storage device 806. The system computer 802 may retrieve the appropriate data from the disk storage device 806 to perform program instructions)

memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, (see para 97-a single disk storage device may be used to store any and all of the program instructions, measurement data, and results as desired.)  are configured to: 
obtain a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces; (see para 20-A method of enhancing a geologic model of a subsurface 

identify one or more surfaces from the plurality of surfaces within the subsurface model; (see para 59-60-The bed topography 202 includes two cells that have been reconstructed. In particular, the bed topography 202 shows a reconstructed first cell 208', which corresponds to the first cell 208 of the unstructured grid 206, and a reconstructed third cell 212', which corresponds to the third cell 212 of the unstructured grid 206. The surfaces defined by triangles χ1eAmBm, .χ1eBmCm, χ1eCmDm, χ1eDmEm, and χ1eEmAm are the reconstructed surfaces for the first reconstructed cell 208'. The surfaces defined by triangles χ3eCmBm, χ3eBmHm, χ3eHmIm, χ3eImJm and χ3eJmCm are the reconstructed surfaces for the third reconstructed cell 212')

Examiner note: See fig 2 is the plurality of surfaces for the respective cells and the reconstructed surfaces are the identified surfaces of the plurality of the surfaces within the sub surface model. 

determine two or more grain sizes to be modeled in the simulation model; (see para 21-The predicted characteristics of the subsurface region may include at least one of sediment grain size distribution, porosity, and permeability. See para 78- Ck is the volumetric concentration of the sediments in the kth grain size bin and equation 18)
        
    PNG
    media_image2.png
    149
    445
    media_image2.png
    Greyscale
          

simulate paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; (see para 94-95 and fig5-6- The conservative variables stored at block 502 may be updated and primary variables computed, as shown at block 514. Based on the updated variables, fluid flow parameters such as erosion and deposition may be predicted, as shown at block 516. At block 602 the method receives such predictions as are made at block 516 of FIG. 5. At block 604 the predictions are input into a geologic model.  At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region.)

Examiner note: Examiner consider the input at block 602 represents the simulated paleo-flow data which was obtained from reference Sun2. The simulated paleo-flow data is inputted at block 602 of Sun1 reference.

and
output the grain size distribution in the one or more surfaces from the simulation.(see para 95 and fig6-At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted.)

However, Sun1 does not explicitly teach
However, Sun1 does not explicitly teach
obtain paleo-flow data associated with the identified one or more surfaces;
determine a simulation model to represent the identified one or more surfaces; and 
determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;

determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. 

In the related field of invention, Sun2 teaches
obtain paleo-flow data associated with the identified one or more surfaces; (see para 96 and fig 5-Step 502 involves determining the location of the inlet of the flow that deposited the sediments above the bottom surface. This is typically accomplished based on the interpreted paleo flow direction determined by a seismic interpreter according to methods familiar to persons of ordinary skill in the art.)
Examiner note: According to the para 83 of the specification it says “the obtaining of paleo-flow data may include identifying the location of the inlet”. Thus, the examiner consider the data related to the location of the inlet of the flow corresponds to the paleo-flow data.

determine a simulation model to represent the identified one or more surfaces; (see para 94-94-FIG. 5, is a method for simulating the formation of sedimentary systems [corresponds to the simulation modeling system. Step 501 involves determining the topography of the surface underlying the simulation region. In one embodiment this is typically accomplished by identifying a stratigraphic surface in a three-dimensional seismic data volume.)

Examiner note: Examiner consider fig 5 is a modeling system and step 501 is the simulation step (or model) that represents the topography to the identified surface in the modeling system. 


determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;(see para 103-Step 508. Steps 505-507 are repeated until a pre-determined stopping criterion is reached. The stopping criterion is typically either the completion of a specified number of time steps or a specified duration of simulated time. See also para 109-During the simulation, the net sedimentation in each cell is recorded at each time step, as specified in step 507 of FIG. 5. FIG. 8 shows the cross-section of the sedimentation record once the simulation completes. Iso-time lines 81 are shown in black, and the median grain-size is shown in grayscale 83. Optionally, the simulation could be repeated after altering the inlet flow properties and/or initial bottom surface until the final simulated deposit best resembles an actual deposit of interest)

determining one or more initial conditions for each of the respective cell interfaces; (see para 72-78)

    PNG
    media_image3.png
    608
    695
    media_image3.png
    Greyscale


determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. (see para 54-some extrapolation and averaging of either flow variables, or sediment erosion or deposition rate are typically useful in the calculation of elevation changes on cell vertices, which could cause numerical diffusion for the bed topography. see para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable. The values of the conservative variables in each cell are then updated, and the new values for the flow parameters in each cell are obtained from these newly updated conservative variables.)
Examiner note: Examiner consider the flux parameters are the hydrodynamic variables and the fluxes across that cell face for each hydrodynamic variables are called hydrodynamic flux.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system to predict fluid flow and optimize production of hydrocarbon resources from geologic formations as disclosed by Sun1 to include obtain paleo-flow data associated with the identified one or more surfaces, determine a simulation model to represent the identified one or more surfaces and determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces, determining one or more initial conditions for each of the respective cell interfaces and determining intercellular hydrodynamic fluxes for each grain sizes, wherein determining the intercellular hydrodynamic fluxes comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model as taught by Sun2 in the system of Sun1 for simulating the formation of sedimentary systems in the field of geologic modeling and reservoir interpretation and characterization. And constructing a three-dimensional model of the structure and grain-size distribution of sedimentary rocks that may compose a subsurface hydrocarbon reservoir. (See para 02)


Regarding claim 20
Sun1 further teaches wherein the set of instructions, when executed by the processor, are configured to display a notification for a location to drill a well based on the outputted grain size distribution.(see para 21- Outputting the predicted characteristics of the subsurface region may include displaying the predicted characteristics. see para 50- In the oil and gas industry, geologic models provide geologic input to reservoir performance simulations which are used to select locations for new wells. See para 98-The program instructions may be written in a computer programming language, such as C++, C#, Java and the like. The program instructions may be stored in a computer-readable memory, such as program disk storage device 808. System computer 802 presents output primarily onto a text/graphics display 810)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.           Claims 1-3, 7, 9-13 and 20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070219724 A1 Li et al.
Discussing a method for creating geologic models permitting enhanced representation of the properties of a subsurface volume, such as a reservoir or basin.
US 7433785 B2 Deffenbaugh et al.
Discussing a method for predicting the grain size distribution at any point within a water-lain sedimentary deposit based on the thickness of the deposit at that point and a measurement of grain size distribution and thickness at a single other point in the deposit.

14.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128